DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Bergquist.
	There is disclosed in Gibson a popcorn machine, comprising: a cabinet 12; a kettle support 19 mounted within the cabinet; a kettle 17 positioned in the cabinet, wherein the kettle is rotatable from an upright positon to a dumping position; and a kettle lock system 37 operably coupled to the kettle.
	There is disclosed in Bergquist a cooking appliance safety system in the form of a temperature responsive locking system, wherein the locking system is configured to automatically lock an oven door in response to a high temperature condition within an oven, the locking system including a 
	It would have been obvious to one skilled in the art to provide the machine of Gibson with the temperature responsive actuator and temperature sensor disclosed in Bergquist, in order to allow for an automatic release of the kettle locking system and dumping of the kettle. The temperature sensitive arrangement providing added safety to a user.
	In regards to the step of driving a pin into a hole in the kettle support, it can be argued that latch 36 and hook 37 equate to the broad recitation of a pin and hole, wherein during a locked formation the latch is driven into the hook.
Allowable Subject Matter
Claims 2-4, 6-10, 13-15 and 21-26 are allowed.
Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. Applicant argues that amended claim 16 now .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761